Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing File Nos. 33-14294 811-5160 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 27 [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 27 [ X ] (Check appropriate box or boxes.) DREYFUS NEW YORK AMT-FREE MUNICIPAL MONEY MARKET FUND (Exact Name of Registrant as Specified in Charter) c/o The Dreyfus Corporation 200 Park Avenue, New York, New York 10166 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code: (212) 922-6000 Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box) immediately upon filing pursuant to paragraph (b) X on October 1, 2008 pursuant to paragraph (b) 60 days after filing pursuant to paragraph (a)(i) on (date) pursuant to paragraph (a)(i) 75 days after filing pursuant to paragraph (a)(ii) on (date) pursuant to paragraph (a)(ii) of Rule 485 If appropriate, check the following box: this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Dreyfus New York Tax Exempt Funds Two investment choices seeking current income exempt from federal, New York state and New York city income taxes including one seeking income exempt from the federal alternative minimum tax PROSPECTUS October 1, 2008 Contents The Funds Introduction 1 Goal/Approach 2 Main Risks 4 Past Performance 7 Expenses 9 Management 11 Financial Highlights 13 Your Investment Account Policies 14 Distributions and Taxes 20 Services for Fund Investors 21 Instructions for Regular Accounts 22 For More Information See back cover. The Funds Dreyfus New York AMT-Free Municipal Money Market Fund Ticker Symbol: DNYXX Dreyfus New York Tax Exempt Bond Fund, Inc. Ticker Symbol: DRNYX What these funds are  and arent These funds are mutual funds: pooled investments that are professionally managed and give you the opportunity to participate in financial markets. They strive to reach their stated goals, although as with all mutual funds, they cannot offer guaranteed results. An investment in these funds is not a bank deposit. It is not insured or guaranteed by the FDIC or any other government agency. It is not a complete investment program.
